DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Status of the Claims
By amendment filed November 30, 2021 claims 1, 5 and 13 have been amended and claim 20 has been cancelled. Claims 14 through 17 are withdrawn from consideration. Claims 1 through 17, 19 and 21 are currently pending.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive.
It is the examiner’s position that the process of Ow would inherently tune or alter at least two material properties of the polymer layer including electrical and thermal-mechanical properties because the process of Ow is substantially the same as that required by the claims and In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). See MPEP 2112.02. Ow teaches substantially the same process required by the claims wherein a layer of polymer in the form of polyimide is exposed to variable frequency microwave (VFM) energy to heat and cure the layer and the microwave energy applied is adjusted during the process to tune or alter the properties of the layer. Ow further teaches that the frequency range of the microwave energy was in the range of 5.85 GHz to 6.65 GHz (Page 2 Paragraph 0019), which according to Page 5 Paragraph 0016 of the specification of the present application as originally filed would result in the modification/tuning of the electrical and thermal-mechanical properties of the polymer films. Furthermore, Ow teaches that by altering the energy applied the temperature of the layer was changed (Abstract) which affected the molecular alignment of the polymer layer molecules and the imidization of the polyimide during curing (Page 2 Paragraphs 0018 and 0021).
	Hubbard (U.S. Patent Publication No. 2014/0284821) taught a process for curing/densifying thermoplastics including polyimides using variable frequency microwave processing (Abstract) and that the modulus of a polyimide film was tuned or altered by the use of VFM and the temperature of the curing (Page 2 Paragraph 0030 and Tables 2 and 3). Furthermore, Farnsworth (NPL Document, Variable Frequency Microwave Curing of Photosensitive Polyimides) teaches a process for using VFM to cure polyimide films (Abstract) wherein VFM curing affected the electrical and mechanical properties of the films (Page 474, Introduction section). Specifically Farnsworth teaches that the loss tangent of the films was tuned or altered by the application of VFM energy and was affected by the temperature and duration of 
	Furthermore, though Ow does not specifically teach tuning or altering the electrical or thermo-mechanical properties of the polymer layers it is the examiner’s position that these alterations would have been inherent to the process of Ow. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP section 2112.II.

Claim Rejections - 35 USC § 112





The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because the claim requires forming in step (a) a first thin-film polymer layer on a substrate and forming in step (d) a second thin-film polymer layer on a substrate and it is not clear if the “as substrate” in step (a) is the same as or different from the “a substrate” in step (d). For the purposes of this examination the “a substrates” will be considered to be either the same or different from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 8-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ow et al (U.S. Patent Publication No. 2017/0365490) in view of Tranter et al (U.S. Patent Publication No. 2013/0270747) [Evidence of inherent electrical and thermal-mechanical property tuning provided by Hubbard (U.S. Patent Publication No. 2014/0284821) and Farnsworth et al (NPL Document, Variable Frequency Microwave Curing of Photosensitive Polyimides)].
	In the case of claims 1 and 13, Ow teaches a method for curing a polymer/polyimide layer on a substrate using variable microwave frequency (Abstract). The method comprised step (a), forming a first thin-film polymer layer on a semiconductor substrate wherein the polymer layer included at least one first base dielectric material in the form of polyimide (Page 2 Paragraph 0016). Ow further teaches step (b) of applying a variable frequency microwave (VFM) energy to the substrate and the polymer layer to heat the substrate and polymer layer to a first temperature (Page 2 Paragraphs 0018 and 0019) followed by step (c) of adjust the variable frequency microwave energy to tune at least one material property of the polymer layer by curing the layer thereby adjusting the CTE property of the layer (Page 2 Paragraphs 0020-0021).
	Ow further teaches that the taught curing process also preventing warping/cracking of the layer during thermal processing (Page 1 Paragraph 0004) and reduced the stress in the polymer/polyimide film after curing (Page 1 Paragraph 0015). Therefore, the taught curing process of Ow tuned thermal stability in addition to tuning the CTE of the polymer/polyimide film.

	Tranter teaches a process for heating/curing polymer material through the application of microwave energy (Abstract and Pages 1-2 Paragraphs 0011 and 0013-0019). Tranter further teaches that the heating of the polymer material in enhanced by including microwave tunable material in the form of absorbing agents which generate heat when exposed to microwave energy thereby improving the heatability of the polymer (Page 2 Paragraph 0020-0021).
	Based on the teachings of Tranter, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to having included the microwave tunable material/absorbing agents of Tranter in the polymer layer of Ow in order to improve the heatability of the polymer layer.
	Though Ow teaches having applied and adjusted the application of variable frequency microwave energy to the polymer/polyimide layer which altered the material properties of the layer Ow does not specifically teach that at least one electrical and at least one thermal-mechanical property were tuned/altered. However, the examiner takes the position that the tuning or altering of the electrical and thermal-mechanical properties of the polymer layer of Ow would have inherently occurred by the taught process because the process of Ow was substantially the same as that required by the claims and disclosed in the specification of the present application as originally filed. Ow further teaches that the frequency range of the microwave energy was in the range of 5.85 GHz to 6.65 GHz (Page 2 Paragraph 0019), which according to Page 5 Paragraph 0016 of the specification of the present application as originally filed would result in the modification/tuning of the electrical and thermal-mechanical properties of the polymer films. 
	Hubbard taught a process for curing/densifying thermoplastics including polyimides using variable frequency microwave processing (Abstract) and that the modulus of a polyimide film was tuned or altered by the use of VFM and the temperature of the curing (Page 2 Paragraph 0030 and Tables 2 and 3). Furthermore, Farnsworth teaches a process for using VFM to cure polyimide films (Abstract) wherein VFM curing affected the electrical and mechanical properties of the films (Page 474, Introduction section). Specifically Farnsworth teaches that the loss tangent of the films was tuned or altered by the application of VFM energy and was affected by the temperature and duration of application of microwave energy during curing (Page 478 Table II and Page 479 Table III). Therefore, as evidenced by the teachings of Hubbard and Farnsworth and the disclosure of specification of the present application the VFM curing process of Ow would have inherently tuned or altered the loss tangent and modulus of the polymer layers in addition to tuning/altering the specifically taught CTE properties of the layer.
	As for claims 2 and 3, as was discussed previously, Ow teaches that in addition to curing the polymer layer thereby tuning the physical properties of the layer the application of microwave energy tuned the CTE of the polymer layer which was caused by adjusting the frequency of the microwave energy and the temperature of the layer by adjusting different tuning knobs/PID controller (Page 2 Paragraphs 0020-0021 and 0023 and Page 3 Paragraph 0027).
	As for claim 8, Ow teaches that the variable frequency microwave energy was provided at frequencies ranging from about 5.85 GHz to about 6.65 GHz (Page 2 Paragraph 0019).

	As for claim 11, Ow teaches that the variable frequency microwave energy was provided at a sweep rate of about 0.25 microseconds per frequency (Page 2 Paragraph 0019).
	As for claim 12, Ow teaches that steps (a)-(c) were performed within a microwave processing chamber under vacuum (Page 1 Paragraph 0008).
	As for claim 19, as was discussed previously, the dielectric material of Ow was polyimide.

Claims 4-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ow et al in view of Tranter et al as applied to claim 1 above, and further in view of Matsutani et al (U.S. Patent # 9,786,576).
	The teachings of Ow in view of Tranter as they apply to claim 1 have been discussed previously and are incorporated herein. As was discussed previously Ow in view of Tranter teach a variable microwave frequency process for curing a layer of polymer/polyimide wherein the electrical, thermal and thermal-mechanical properties of the layer were tuned/altered by the microwave curing.
	In the case of claims 4-7 and 21, Ow does not teach having formed a second thin-film polymer layer over the first thin-film polymer layer wherein the second thin-film polymer layer included at least one first base dielectric material and at least one microwave tunable material. However, Ow does teach that the polymer/polyimide layer was used as an insulating layer in a semiconductor device (Page 1 Paragraph 0003).

	Based on the teachings of Matsutani, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have repeated the formation steps of Ow in view of Tranter and therefore performing the limitations of claims 4-7 and 21 in order to form an insulation layer having a multi-layered pattern.

Conclusion
	Claims 1 through 13, 19 and 21 have been rejected. Claims 14 through 17 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712